significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov sl ter pata in re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been denied the company is a nonprofit c corporation the company provides a continuum of prevention and protective services the current financial hardship was brought on by the lack of any increases in reimbursement from local and state governments as well as a reduction in the amount of funding from the local reductions in contributions to the local from dollar_figure for the fiscal_year ending date to dollar_figurei for and for the year ending date there was a modest increase revenues have declined resulting from or ' to shee the company incurred losses in all these years _ for the fiscal years wa date and the losses were dollar_figurei sl and cf respectively because the business hardship being experienced by the company does not appear to be temporary you were notified by a telephone call from of this office on date and in a letter dated date that your request had been tentatively denied on date a conference was held with your authorized representative the additional information submitted was insufficient for us to change our decision hence your request for a waiver of the minimum_funding_standard for the plan_year ending date has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours al donna m prestia manager employee_plans actuarial group
